                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 15, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

NINA TYLER,                                            §
    Plaintiff,                                         §
                                                       §
v.                                                     §    CIVIL ACTION NO. H-18-1095
                                                       §
MIRAND RESPONSE SYSTEMS,                               §
INC.,                                                  §
      Defendant.                                       §

                                              MEMORANDUM AND ORDER

           This case is before the Court on the Motion for Summary Judgment (“Motion”)

[Doc. # 26] filed by Defendant Mirand Response Systems, Inc. (“Mirand”), to which

Plaintiff Nina Tyler filed a Response [Doc. # 27], and Mirand filed a Reply [Doc.

# 28]. Having carefully reviewed the full record and applicable legal authorities, the

Court grants Mirand’s Motion.

I.         FACTUAL BACKGROUND

           Plaintiff had a checking account with overdraft protection at Woodforest

National Bank (the “Bank”). In connection with her checking account, Plaintiff

authorized calls to her cellphone, including through the use of pre-recorded/artificial

voice messages and/or use of an automatic dialing device. See Account Agreement,

Exh. D to Motion, Bates No. MRS0027; MRS0042.



P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304
           Plaintiff became indebted to the Bank in the amount of $470.96.           On

February 21, 2017, Plaintiff’s debt was assigned to Mirand for collection.

           Plaintiff filed this lawsuit on April 6, 2018. Plaintiff alleges that Mirand

contacted her by telephone in violation of the Fair Debt Collection Practices Act

(“FDCPA”) and the Telephone Consumer Protection Act (“TCPA”) . After the close

of discovery, Mirand moved for summary judgment on both claims. The Motion has

been fully briefed and is now ripe for decision.

II.        STANDARD FOR SUMMARY JUDGMENT

           Rule 56 of the Federal Rules of Civil Procedure provides for the entry of

summary judgment against a plaintiff who fails to make a sufficient showing of the

existence of an element essential to her case and on which she will bear the burden at

trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Curtis v. Anthony, 710

F.3d 587, 594 (5th Cir. 2013); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). Summary judgment should be rendered if the pleadings, the

discovery and other admissible materials in the record show that there is no genuine,

triable issue of material fact and that the movant is entitled to judgment as a matter of

law. See FED. R. CIV. P. 56(a); Celotex, 477 U.S. at 322-23, 327; Curtis, 710 F.3d at

594.




P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304   2
           For summary judgment, the initial burden falls on the movant to identify areas

essential to the non-movant’s claim in which there is an “absence of a genuine issue

of material fact.” ACE Am. Ins. Co. v. Freeport Welding & Fabricating, Inc., 699

F.3d 832, 839 (5th Cir. 2012). The moving party, however, “need not negate the

elements of the nonmovant’s case.” Coastal Agric. Supply, Inc. v. JP Morgan Chase

Bank, N.A., 759 F.3d 498, 505 (5th Cir. 2014) (quoting Boudreaux v. Swift Transp.

Co., 402 F.3d 536, 540 (5th Cir. 2005)). The moving party may meet its burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.”

Malacara v. Garber, 353 F.3d 393, 404 (5th Cir. 2003) (citing Celotex, 477 U.S. at

323; Stults v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996)).

           If the moving party meets its initial burden, the non-movant must go beyond the

pleadings and designate specific facts showing that there is a genuine, triable issue for

trial. See Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir. 2004);

Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282 (5th Cir. 2001) (internal

citation omitted). “An issue is material if its resolution could affect the outcome of

the action.” Spring Street Partners-IV, L.P. v. Lam, 730 F.3d 427, 435 (5th Cir.

2013). “A dispute as to a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” DIRECT TV Inc. v.

Robson, 420 F.3d 532, 536 (5th Cir. 2006) (internal citations omitted).


P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304   3
           In deciding whether a genuine and material fact issue has been created, the

court reviews the facts and inferences to be drawn from them in the light most

favorable to the nonmoving party. Reaves Brokerage Co. v. Sunbelt Fruit &

Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003). A genuine issue of material fact

exists when the evidence is such that a reasonable jury could return a verdict for the

non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “‘Conclusional allegations and

denials, speculation, improbable inferences, unsubstantiated assertions, and legalistic

argumentation do not adequately substitute for specific facts showing a genuine issue

for trial.’” Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th

Cir. 2014) (quoting Oliver v. Scott, 276 F.3d 736, 744 (5th Cir. 2002)); accord Delta

& Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 399 (5th Cir.

2008). Instead, the nonmoving party must present specific facts which show “the

existence of a genuine issue concerning every essential component of its case.”

Firman v. Life Ins. Co. of N. Am., 684 F.3d 533, 538 (5th Cir. 2012) (citation and

internal quotation marks omitted). In the absence of any proof, the court will not

assume that the non-movant could or would prove the necessary facts. Little, 37 F.3d

at 1075 (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).




P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304   4
           The Court may make no credibility determinations or weigh any evidence. See

Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010) (citing Reaves

Brokerage Co., 336 F.3d at 412-13). The Court is not required, however, to accept

the nonmovant’s conclusory allegations, speculation, and unsubstantiated assertions

which are either entirely unsupported, or supported by a mere scintilla of evidence.

Id. (citing Reaves Brokerage, 336 F.3d at 413); accord, Little, 37 F.3d at 1075.

III.       FDCPA CLAIM

           A.          Statutory Provisions

           The FDCPA is intended to “eliminate abusive debt collection practices by debt

collectors.” See 15 U.S.C. § 1692(e). Plaintiff alleges that Mirand violated § 1692(d)

and § 1692(d)(5) of the FDCPA by making calls that were harassing, oppressive or

abusive.

           The FDCPA provides that a “debt collector may not engage in any conduct the

natural consequence of which is to harass, oppress, or abuse any person in connection

with the collection of a debt.” 15 U.S.C. § 1692d. Section 1692d(5) prohibits a debt

collector from “[c]ausing a telephone to ring or engaging any person in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.” Unlike many sections of the FDCPA that are strict

liability provisions, § 1692d(5) contains an “intent” requirement. See 15 U.S.C.


P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304   5
§ 1692d(5); Clark v. Cap. Credit & Collection Servs., Inc., 460 F.3d 1162, 1176 n.11

(9th Cir. 2006).

           B.          Volume of Calls - § 1692d(5)

           Plaintiff does not allege that Mirand telephoned her early in the morning or late

at night. Plaintiff has not presented evidence that any Mirand representative spoke to

her in a threatening or abusive manner. Indeed, the transcripts of the two phone calls

between Plaintiff and a Mirand representative reflect conversations that are clearly not

threatening or harassing.

           Plaintiff argues that the volume of calls from Mirand violated the FDCPA.

Plaintiff has presented evidence that Mirand telephoned her between 30 and 40 times

over approximately two months.                The uncontroverted evidence in the record

establishes that Plaintiff spoke with a Mirand representative on March 8, 2017.

During that conversation, Plaintiff agreed for the representative to call again on March

22, 2017, around 12 noon. Plaintiff testified in her deposition that she told Mirand to

call back after March 22 because she wanted to see if they could get the Bank debt

resolved. See Deposition of Nina Tyler, Exh. 3 to Motion, p. 20. The Mirand

representative assured Plaintiff that she would not receive any calls from Mirand until

March 22, 2017, and the uncontroverted evidence shows that there were no calls

between the March 8 call and March 22, 2017.


P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304      6
           Attempts to speak with Plaintiff after March 22, 2017, were not successful until

May 2, 2017. At that time, Plaintiff said that she did not agree to autodial,

prerecorded messages, and she hung up on the Mirand representative. See Transcript

of May 2, 2017 Call, Exh. F to Motion. There is no evidence that Mirand called

Plaintiff after that date.

           The uncontested evidence demonstrates that Mirand’s calls to Plaintiff were

not, and were not intended to be, harassing, oppressive or abusive. Courts have

granted summary judgment in favor of the defendant in similar, yet more egregious,

circumstances. For example, in a case in this federal district, the Court granted

summary judgment for a defendant who made 55 phone calls to the plaintiff over a

3-month period.                      See Clingaman v. Certegy Payment Recovery Servs., 2011

WL 2078629, *5 (S.D. Tex. May 26, 2011). Similarly, in a Michigan case, the court

granted summary judgment for a defendant who placed between 22 and 60 calls in a

5-week period. See Saltzman v. I.C. Sys., Inc., 2009 WL 3190359, *6 (E.D. Mich.

Sept. 30, 2009).

           Here, Plaintiff’s evidence is that Mirand placed between 30 and 40 calls over

a period of approximately two months. Importantly, the uncontroverted evidence

demonstrates that Mirand did not call Plaintiff between the first successfully-

completed call on March 8, 2017, and March 22, 2017, the agreed-upon date for


P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304            7
further calls. The undisputed evidence shows also that Mirand did not call Plaintiff

again after she hung up on the Mirand representative on May 2, 2017. This evidence,

viewed in the light most favorable to Plaintiff, does not raise a triable issue regarding

whether the calls were or were intended to be harassing for purposes of Plaintiff’s

FDCPA claim. As a result, Defendant is entitled to summary judgment on the FDCPA

claim based on 15 U.S.C. § 1692d(5).

III.       TCPA CLAIMS

           A.          Statutory Provision

           The TCPA prohibits any person, absent the prior express consent of the

telephone call recipient, from “mak[ing] any call . . . using any automatic telephone

dialing system [“ATDS”] . . . to any telephone number assigned to a paging service

[or] cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii); Campbell-Ewald

Co. v. Gomez, __ U.S. __, 136 S. Ct. 663, 666-67 (2016). Prior express consent may

be revoked orally or in writing. See Adamcik v. Credit Control Servs., Inc., 832 F.

Supp. 2d 744, 753 (W.D. Tex. 2011); Cherkaoui v. Santander Consumer USA, Inc.,

2013 WL 12328769, *5 (S.D. Tex. June 7, 2013). Mirand argues that its calls to

Plaintiff did not violate the TCPA because they (1) were with her consent and (2) were

not made using an ATDS.1

1
           As discussed herein, Plaintiff has failed to present evidence that raises a triable issue
                                                                                     (continued...)

P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304        8
           B.          Consent

           As noted above, Plaintiff in the Account Agreement with the Bank authorized

calls to her cellphone number, including through the use of pre-recorded/artificial

voice messages and/or use of an automatic dialing device. See Account Agreement,

Exh. D to Motion, Bates No. MRS0027; MRS0042. Beginning on February 22, 2017,

based on that express consent, Mirand attempted to contact Plaintiff by telephone.

Plaintiff answered a call from Mirand on March 8, 2017. At the beginning of that call,

the Mirand representative asked whether it was “okay” to contact Plaintiff “using the

autodialer and prerecorded messages only when necessary.” See Transcript of

March 8, 2017 Call, Exh. E to Motion [Doc. 26-2], ECF p. 13. Plaintiff answered “no

because they callin’ me every day.” See id. Later in that call, however, Plaintiff and

the Mirand representative agreed for Mirand to call Plaintiff on March 22, 2017,

around 12 noon. Plaintiff testified in her deposition that she wanted them to call her

back so she could resolve her debt to the Bank, and that she did not care what kind of

technology they used to make the call. See Tyler Depo., p. 40. “[A]utodialed and

prerecorded message calls to wireless numbers provided by the called party in



1
           (...continued)
           regarding her consent. Therefore, the Court does not decide whether the dialing
           system used by Mirand qualifies as an ATDS under the TCPA. But see 47 U.S.C.
           § 227(a)(1); Dominguez v. Yahoo, Inc., 894 F.3d 116 (3rd Cir. 2018); Pinkus v. Sirius
           XM Radio, Inc., 319 F. Supp. 3d 927 (N.D. Ill. 2018).

P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304      9
connection with an existing debt are made with the ‘prior express consent’ of the

called party.” Hill v. Homeward Residential, Inc., 799 F.3d 544, 552 (6th Cir. 2015).

Therefore, to the extent Plaintiff at the beginning of the March 8 call may have

revoked the written consent she provided in the Account Agreement, later in that call

she agreed for Mirand to call her beginning March 22 at the number she provided in

connection with the existing debt to the Bank. There is no evidence that Mirand

called Plaintiff, using an automatic dialing device or otherwise, between the March

8, 2017 call and March 22, 2017.

           Mirand’s representative spoke with Plaintiff again on May 2, 2017. During that

call, Plaintiff again revoked consent for Mirand to “do autodial, prerecorded

messages.” See Transcript of May 2, 2017 Call, p. 2. Plaintiff did not thereafter

consent to calls using automatic dialing devices, but there is no evidence that Mirand

called Plaintiff using an ATDS after May 2, 2017.

           Plaintiff argues that she revoked her consent for Mirand to contact her using an

ATDS during the phone call on March 8, 2017. Plaintiff appears to have revoked

consent, answering “no” to Mirand’s question about use of an autodial device. It is

unclear, however, because the context was Plaintiff’s complaints about the frequency

of the calls, not the method used to make the calls. Even if Plaintiff effectively

revoked her written consent at the beginning of the March 8 call, she affirmatively


P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304   10
agreed to receive calls beginning March 22, 2017, to the cellphone number she

provided in connection with the debt to the Bank. This constituted renewed consent

to autodial calls. There is no evidence that Plaintiff thereafter revoked her consent

until the May 2, 2017 call from Mirand, and there is no evidence that Mirand called

Plaintiff using an ATDS after that date. As a result, Plaintiff has failed to present

evidence that raises a genuine, triable issue of fact on the TCPA claim. Mirand’s

motion for summary judgment on this claim is, therefore, granted.

IV.        CONCLUSION AND ORDER

           As discussed herein, Plaintiff has failed to present evidence that raises a

genuine, triable issue of material fact regarding her FDCPA and TCPA claims.

Accordingly, it is hereby

           ORDERED that Mirand’s Motion for Summary Judgment [Doc. # 26] is

GRANTED. The Court will issue a separate Final Judgment.

           SIGNED at Houston, Texas this 15th day of May, 2019.




                                                       NAN Y F. ATLAS
                                              SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\1095MSJ.wpd   190515.1304   11
